Case 3:20-cv-00765-E-BT Document 18 Filed 08/05/21                 Page 1 of 1 PageID 138



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RENE SOLIS,                                   §
                    Plaintiff,                §
                                              §
v.                                            §      No. 3:20-cv-00765-E (BT)
                                              §
J. BARBER, et al.                             §
                                              §
                    Defendants.               §


          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court are the Findings, Conclusions, and Recommendation of the United

 States Magistrate Judge and Plaintiff’s objections thereto.          The magistrate judge

 recommends that Plaintiff’s claims be dismissed with prejudice for failure to state a claim

 upon which relief can be granted. After reviewing all relevant matters of record in this

 case under the appropriate standard, the undersigned District Judge agrees that Plaintiff has

 failed to state a claim upon which relief can be granted. Although the Court is adopting

 the magistrate judge’s Findings and Conclusions that Plaintiff has failed to state a claim,

 because Plaintiff is pro se, the Court will give Plaintiff one last opportunity to plead her

 best case. Within 28 days of this Order, Plaintiff must file an amended complaint, if she

 can, that states a claim on which relief can be granted.

        SO ORDERED; signed August 5, 2021.




                                               ____________________________________
                                               ADA BROWN
                                               UNITED STATES DISTRICT JUDGE
